Citation Nr: 1817385	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-11 139	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for a skin condition.

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to service connection for neurological problems to include sleep problems, to include due to an undiagnosed illness.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected dizziness.

9.  Entitlement to an initial rating in excess of 10 percent for dizziness prior to July 17, 2013, and to a rating in excess of 30 percent from July 17, 2013.

10.  Entitlement to a compensable initial rating for irritable bowel syndrome (IBS). 

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

12.  Entitlement to an effective date prior to July 17, 2013, for the grant of service connection for headaches.


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010, March 2013, and February 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 
The Veteran filed a claim for service connection for PTSD.  As the Veteran has also been diagnosed with major depressive disorder, the Board has characterized the issue as noted above.  See Clemons v. Shinseki, 23 Vet.  App. 1, 5 (2009).  

The Board notes that the Veteran's representative has asserted that there was a timely notice of disagreement with the initial rating assigned for the Veteran's service-connected headaches.  However, the evidence does not show a timely notice of disagreement was filed.  Service connection for headaches was granted in a February 2014 rating decision.  In a January 2015 notice of disagreement, only the effective date assigned for headaches was appealed.  Therefore, the Board does not have jurisdiction of the issue of entitlement to an increased rating for service-connected headaches.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.

The issues of entitlement to service connection for neurological problems, to include sleep problems, to include due to Gulf War undiagnosed illness, entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder, to include as secondary to dizziness, entitlement to a rating in excess of 30 percent for dizziness from July 17, 2013, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeals on the issues of entitlement to service connection for chronic fatigue syndrome, a back condition, a skin condition, a bilateral hand disability, a bilateral knee disability, and malaria is requested.

2.  The Veteran has PTSD with depression and the claims file contains credible supporting evidence of an in-service stressor that is related to the Veteran's PTSD, specifically responding to accidents while working as a firefighter in service.

3.  Prior to July 17, 2013, the Veteran's dizziness was manifested by symptoms of dizziness and occasional staggering.

4.  Throughout the appeal period, the Veteran's IBS is manifested by severe symptoms of alternating diarrhea and constipation, with more or less constant abdominal distress.

5.  The Veteran's headaches are a manifestation of his service-connected dizziness, and it is factually ascertainable that the Veteran had symptoms of headaches related to service-connected dizziness on December 8, 2012, the date of a VA treatment record.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issues of entitlement to service connection for chronic fatigue syndrome, a back condition, a skin condition, a bilateral hand disability, a bilateral knee disability, and malaria have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012) 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for PTSD with depression have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.304(f) (2017).

3.  Prior to July 17, 2013, the criteria for a higher initial rating of 30 percent, but no higher, for dizziness, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.87, 4.88b, Diagnostic Code (DC) 6299-6204 (2017).

4.  The criteria for a higher initial rating of 30 percent for IBS, but no higher, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, DC 8873-7319 (2017).

5.  The criteria for entitlement to an effective date of December 8, 2012, but no earlier, for the award of service connection for headaches have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals on the issues of entitlement to service connection for chronic fatigue syndrome, a back condition, a skin condition, a bilateral hand disability, a bilateral knee disability, and malaria, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection- Acquired Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-5; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

With exceptions not here applicable, if VA determines that a veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, the record must contain credible supporting evidence that corroborates a veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  This credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The available sources for corroboration of a claimed stressor are not necessarily limited to service records (as previously required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992)); M21-1, Sub. ch. XII, para 50.45(d) (1989).  Moreover, corroboration does not require there be verification of every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Board finds that the Veteran has PTSD.  In a May 2017 private psychiatric evaluation, a private psychiatrist found the Veteran had a diagnosis of PTSD, moderately severe, chronic with active symptoms.  A February 2015 PTSD Disability Benefits Questionnaire, completed by a private psychiatrist, also reflects that the Veteran has a diagnosis of PTSD.  The psychiatrist stated that the PTSD has been incorrectly diagnosed as depression and the depression is actually the effect of the PTSD.  The Board notes that a January 2013 VA examination report reflects that the Veteran had a diagnosis of major depression, and did not meet the criteria for PTSD.  However, the Board finds the February 2015 and May 2017 opinions are highly probative as the private examiners provided rationales for their opinions and reviewed evidence of record.  

The Board also finds that, while the evidence does not show the Veteran engaged in combat during service, the record contains credible supporting evidence that a reported in-service stressor occurred.  The Veteran has asserted he experienced several stressors.  He worked as a firefighter in service, and stated that he had to respond to car accidents, including one where a family in a car was hit by a semi-truck.  He stated that he also witnessed a midair collision of F-16s while he served in Korea.  The Veteran's service personnel records confirm that he was a firefighter in service, and that he responded to several car accidents.  Therefore, the Board finds that the stressors reported by the Veteran are consistent with the circumstances of his service.

Finally, the evidence establishes a link between current symptoms and the verified in-service stressor.  In the May 2017 report, the private psychiatrist opined "with a reasonable degree of medical certainty, that [the Veteran] suffers from PTSD which is directly linked to his military service.  Two stressors were related to military or terrorist activity and two related to his job as a fire fighter during his service."  The psychiatrist opined that the role of the non-service related trauma in the causation of PTSD was minimal.  The Board finds the May 2017 report to be probative as the psychiatrist provided a rationale for the opinion, based on an examination of the Veteran and review of the evidence of record.  The February 2015 private psychiatrist also stated the Veteran's diagnosis of PTSD was based on fire-related and accident experiences in service.  As the stressors noted are consistent with the Veteran's experiences in service, the Board finds the opinion to be probative.

Because the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.  The May 2017 VA private psychiatrist opined that the Veteran's symptoms of depression and anxiety were always part of PTSD and did not merit separate diagnosis.  The February 2015 examiner also stated that the Veteran's depression was associated with his PTSD.  Therefore, the Board finds that service connection for PTSD with depression is warranted. 

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as discussed below, the Veteran has staged ratings for dizziness.

Dizziness

The Veteran is service-connected for dizziness, rated as 10 percent disabling prior to July 17, 2013, and as 30 percent disabling thereafter.

The Veteran's service-connected dizziness is rated under Diagnostic Codes 6299-6204.  Under DC 6204 (peripheral vestibular disorders), a 10 percent rating is warranted for occasional dizziness.  A maximum rating of 30 percent is warranted for dizziness and occasional staggering.  A Note following Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined. 38 C.F.R. § 4.87. 

Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  See Dorland's Illustrated Medical Dictionary at 559 (32nd ed. 2012).  The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3d ed., at 1099.

Prior to July 17, 2013

The Board finds that the Veteran's symptoms of dizziness prior to July 17, 2013, were manifested by symptoms of dizziness and occasional staggering.

In a February 2010 statement, the Veteran's wife stated that the Veteran was unable to go on hikes or ride bikes because of his dizziness.  She stated that when they go out, the Veteran makes sure he is by a wall to balance himself when he walks anywhere indoors so he does not stumble.  She stated that the Veteran no longer wanted to dance because he might fall.

In a February 2010 statement, the Veteran stated that he had daily dizziness spells.  He stated that he would sometimes stumble or fall when he had dizziness attacks, which was dangerous as a firefighter.  He stated that when he is working at a desk job, he feels like he is going to fall out of his chair.  

A September 2010 VA examination report indicates the Veteran had episodes of dizziness that occurred daily and lasted perhaps 30 seconds, 2 to 3 times a day.  The Veteran reported working full time as a fireman and stated that the dizziness did not interfere very much with work.  If he was dizzy, the Veteran waited a few seconds, steadied himself and then went on about his business.  The Veteran denied having vertigo.  

In a November 2010 statement, Dr. L.V. stated that he had treated the Veteran for dizziness for seven years.  He stated that the Veteran had multiple dizziness episodes a day.  When the Veteran had these episodes he lost all sense of balance and staggered or grasped on to something to avoid falling down.  

In a December 2012 statement, the Veteran stated that he had dizziness and occasional staggering, which caused him to stop working as a fire chief.  He stated he had to grasp something to steady himself.  He stated he was no longer able to do activities such as hiking and rock climbing.  A January 2013 VA examination report noted that the Veteran had a scar from falling down in 2010 because he was dizzy.

A February 2013 VA treatment record indicates the Veteran reported a history of dizziness 2 to 3 times per week.  He stated that he had fallen over the day before due to dizziness and hurt his back.

The Board finds that the evidence prior to July 17, 2013, supports a higher rating of 30 percent under Diagnostic Code 6204.  The evidence shows the Veteran had symptoms of dizziness and occasional staggering due to his service-connected disability.  The Board finds the Veteran and his wife's statements regarding his symptoms of dizziness and needing to balance himself while walking to be highly probative.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as feeling dizzy, and he and his wife are competent to report symptoms of staggering.  The Veteran and his wife's statements are consistent with the evidence of record from prior to July 17, 2013, including the November 2010 statement from Dr. L.V. indicating the Veteran had multiple dizziness episodes a day and staggering.  

The Board notes that prior to July 17, 2013, the evidence does not show the Veteran was diagnosed with Meniere's syndrome or had symptoms of hearing impairment with attacks of vertigo and cerebellar gait.  Therefore, a higher rating is not warranted under the criteria for Meniere's syndrome under Diagnostic Code 6205.  38 C.F.R. § 4.87. 

Giving the Veteran the benefit of the doubt, the Board finds that a rating of 30 percent, but no higher, is warranted for dizziness prior to July 17, 2013.  


IBS

The Veteran's service-connected IBS is evaluated as noncompensable from March 29, 2010, under 38 C.F.R. § 4.114, DC 8873-7319.  While DC 8873 references undiagnosed illnesses occurring in Persian Gulf veterans (see 38 C.F.R. § 3.317), the disability is actually rated pursuant to the criteria of Diagnostic Code 7319.  

Under DC 7319, a noncompensable rating applies where the disability is mild, and there are disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating applies where the disability is moderate, and there are frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating applies where the disability is severe, and there is diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Descriptive words such as "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under DCs 7301 to 7329, inclusive, which include the schedular criteria for irritable colon syndrome (DC 7319).
The Board finds that the Veteran's service-connected IBS has more nearly approximated severe symptoms, including alternating diarrhea and constipation with more or less constant abdominal distress during the appeal period.  The evidence shows the Veteran consistently had symptoms of diarrhea after he ate.  In a February 2010 statement, the Veteran's wife stated that due to stomach problems, the Veteran rarely went out to eat.  She stated he normally can only eat for a few minutes and then his stomach starts to bother him and he has to retreat to the bathroom.  She stated that the Veteran had constipation and diarrhea.  In a February 2010 statement, the Veteran stated that he could not enjoy going out to eat because he always had stomach cramps and diarrhea.  He stated that the few hours a day that he is up seem to be spent in the bathroom.  

The evidence also shows the Veteran consistently reported symptoms of diarrhea and constipation and abdominal pain.  A November 2011 VA treatment record noted the Veteran had chronic diarrhea and thought Dicyclomine helped.  The record indicates the chronic diarrhea was "severe."  The Veteran had to have a bowel movement immediately after eating.  A February 2012 VA treatment record indicated the Veteran was using Loperamide for diarrhea and that he was constipated once every couple of weeks.  The record noted the Veteran experienced constant abdominal pain.

A June 2012 VA treatment record reflects that the Veteran had mild to moderate constipation.  He stated he had IBS with symptoms alternating from diarrhea to constipation with bowel urgency immediately after meals.  A July 2012 VA treatment record reflects that the Veteran reported abdominal cramps followed by loose stools, which relieved the abdominal pain.  

A September 2012 VA treatment record indicated the Veteran reported diarrhea with 3 to 4 bowel movements a day, intermittent, but denied abdominal pain.  There was no evidence of weight loss.  The Veteran was prescribed Cipro and Flagyl for 10 days.  

A December 2012 VA treatment record indicates the Veteran reported improved chronic diarrhea and abdominal pain after taking antibiotics.  In July 2013, the Veteran reported chronic diarrhea and abdominal pain improved with medication.

A January 2013 VA examination reflects that the Veteran keeps a change of clothes with him because he has diarrhea and loses control of his bowels about once a month.  He has diarrhea twice a month.  The report indicates IBS makes it difficult for him to work because he has to go to the bathroom right after he eats, for 30 minutes at a time, occurring several times a week.  

An October 2013 VA examination report indicated the Veteran had symptoms of diarrhea with abdominal discomfort and bloating for several years.  The Veteran stated he felt better after a bowel movement.  The Veteran reported having diarrheal bowel movements of 1 to 2 times a day for 2 to 3 days, and then he would be normal for a few days, and the cycle would repeat.  The examiner reported diarrhea and abdominal distension, but no evidence of episodes of bowel disturbance with abdominal distress.

A June 2014 VA treatment record indicates the Veteran had symptoms of 3 small stools per day and constant throbbing under his right rib for one week.  An August 2014 VA treatment record indicates the Veteran had diarrhea with 3 to 5 bowel movements a day with worsening symptoms of intermittent rectal bleeding once a week, worsening over the last 5 months.  

A November 2014 VA treatment record noted the Veteran reported having pain on and off especially prior to defecation and afterwards.  He stated his stools were usually soft with rare constipation.  The diagnosis was noted to be likely IBS.

An August 2015 private examination report indicates the Veteran had irritable bowel syndrome requiring continuous medication, Hyoscyamine.  The Veteran had diarrhea with 4 to 5 watery stools daily, nausea, and abdominal cramping.  The record noted the Veteran had episodes of exacerbations and/or attacks of the intestinal condition, specifically "stomach pain, sweating, and urgency."  The Veteran did not have weight loss.  
At the May 2017 Board hearing, the Veteran testified that he had constant diarrhea and stomach pain.  The Veteran stated that he took medicine that was not stopping the diarrhea.  He stated he would take a couple of spare sets of clothes in his car because he could not predict when the symptoms would hit.  He stated hydrosulfite helped with the pain.  The Veteran testified that his symptoms of IBS had not increased at all.  He stated that he continued to experience pain every day and having to go to the bathroom after he ate.

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms of IBS have been productive of severe symptoms for the entire rating period on appeal.  As a lay person, the Veteran is competent to describe symptoms capable of lay observation, such as diarrhea, constipation and abdominal pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding his symptoms to be credible.  The Veteran has consistently stated that he has had abdominal pain and diarrhea when he ate throughout the appeal period.  The Veteran consistently reported having pain, diarrhea and constipation.  The November 2011 VA treatment record noted that the Veteran's symptoms of chronic diarrhea were "severe."  Further, the Veteran was on medication throughout the appeal period to treat symptoms of IBS.  The overall evidence shows the Veteran consistently had symptoms of alternating diarrhea and constipation due to his service-connected IBS.

Consequently, based on the foregoing, the Board finds that an initial 30 percent rating, but no higher, for IBS is warranted throughout the appeal period.  The Board has considered whether the Veteran is entitled to a staged rating and finds that the record does not indicate any significant increase or decrease in symptoms.  Therefore, the Board finds a staged rating is not warranted.

Earlier Effective Date for Headaches

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p)(2).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, the effective date is no earlier than the date of the claim.  

Service connection for headaches was granted secondary to the Veteran's service-connected dizziness.  Secondary service connection is granted for a "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  "When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).  

Service connection for headaches was granted in a February 2014 rating decision.  The RO stated that service connection was established as related to the service-connected disability of unknown etiology.  In the rating decision, the RO stated that the effective date of July 17, 2013, was the earliest date the medical evidence showed a chronic headache condition associated with the service-connected dizziness.  The Veteran has asserted that he is entitled to an effective date prior to July 17, 2013.  The Veteran's claim for service connection for headaches was received on March 29, 2010.
As noted above, the effective date of an evaluation and award of compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

The Board finds the earliest date entitlement to service connection for headaches arose was December 8, 2012, the date of a VA treatment record stating that the Veteran had a history of "recurrent dizzy spells and headaches."  The record is the earliest evidence showing it is factually ascertainable that the Veteran had headaches associated with dizzy spells, the reason for the grant of service connection.

Prior to the December 8, 2012, the evidence does not show the Veteran's headaches were associated with his service-connected dizziness.  In a November 29, 2010, opinion, Dr. L.V. opined that the Veteran's headaches were a condition that was caused by military service, but did not provide a full rationale.  Dr. L.V. did not indicate that the headaches were associated with dizziness.  In an October 2011 VA treatment record, the Veteran denied having headaches.

As the evidence does not show that the Veteran's headaches were associated with his service-connected dizziness prior to December 8, 2012, the Board finds that an earlier effective date of December 8, 2012, but no earlier, is warranted for the grant of service connection for headaches.


ORDER

Entitlement to service connection for a bilateral knee disability is dismissed.

Entitlement to service connection for a back disability is dismissed.

Entitlement to service connection for malaria is dismissed.

Entitlement to service connection for chronic fatigue syndrome is dismissed.
Entitlement to service connection for a skin condition is dismissed.

Entitlement to service connection for a bilateral hand disability is dismissed.

Entitlement to service connection for PTSD with depression is granted, subject to regulations governing the payment of monetary awards.

Prior to July 17, 2013, an initial rating of 30 percent, but no higher, is warranted for dizziness, subject to regulations governing the payment of monetary awards.

Entitlement to an initial evaluation of 30 percent, but no higher, for IBS, is granted, subject to regulations governing the payment of monetary awards.

Entitlement to an earlier effective date of December 8, 2012, but no earlier, for the award of service connection for headaches is granted, subject to regulations governing the payment of monetary awards.


REMAND

Neurological Problems, to include Sleep Problems

The Veteran asserts that he has neurological problems, to include sleep problems due to an undiagnosed illness.  An opinion from November 2010 from Dr. V. indicates that the Veteran has neurological problems, to include sleep problems, which are likely as not associated with Gulf War syndrome and military service.  An October 2013 VA examiner found that the Veteran did not have neurological symptoms.  The examiner noted the Veteran's report of sleep problems, and stated the Veteran did not have a diagnosis of chronic fatigue syndrome.  However, the examiner did not directly address whether the Veteran had sleep problems that were related to service.  At the May 2017 hearing, the Veteran stated that he had experienced sleep problems since service.  The May 2017 private psychiatric evaluation report notes that the Veteran has chronic sleep impairment.  

Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  As the Veteran has reported having sleep problems and there is some indication they may be related to service or service-connected PTSD, remand is required to obtain an examination and opinion.

Dizziness from July 17, 2013

The Veteran's dizziness is rated as 30 percent disabling from July 17, 2013.  The Veteran claims that his service-connected dizziness has worsened.  At the May 2017 Board hearing, the Veteran testified that his symptoms of dizziness have gotten worse and worse.  In addition, the Board finds that clarification is necessary as to the current diagnosis of the Veteran's dizziness.  In a July 2015 opinion, a private physician opined that the Veteran had Meniere's syndrome.  An October 2013 VA examination report indicated the Veteran had vertigo.  A November 2013 VA examination report indicates the Veteran had Meniere's disease and vertigo.  However, a January 2014 VA examiner found the Veteran did not meet the criteria for a diagnosis of Meniere's disease.  

The Veteran's last VA examination of service-connected dizziness was in January 2014.  Therefore, the claim must be remanded for a new VA examination to clarify his diagnosis and address the current symptoms of dizziness.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

TDIU

The Veteran has asserted that he is entitled to a TDIU.  The claim is inextricably intertwined with the claims being remanded and the assignment by the RO of a disability rating for PTSD with depression.  Therefore, the claim must also be remanded.




VA Treatment Records 

The record reflects that the Veteran receives VA treatment; however, the most recent VA treatment records contained in the Veteran's file are from May 2015.  Therefore, upon remand, updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records from May 2015 to the present.

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any neurological problems, to include sleep problems.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify any current chronic neurological and/or sleep disabilities or residuals that have existed since March 2010.

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to the following:

A)  Is it at least as likely as not (a 50 percent or greater probability) that the neurological and/or sleep disability is related to the Veteran's service?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the neurological and/or sleep disability was caused by the Veteran's service-connected PTSD?

C)  Is it at least as likely as not (a 50 percent or greater probability) that the neurological and/or sleep disability was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected PTSD?  

D)  If a diagnosed sleep disability is not found, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, other than chronic fatigue syndrome, manifested by sleep-related symptoms that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
3.  After receiving all additional records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of dizziness.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

The examiner must clarify whether the Veteran's dizziness is a manifestation of Meniere's disease or vertigo.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


